                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Henry Ford Adkins,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:15-cv-00102-FDW
                                       )
                 vs.                   )
                                       )
           FNU Bell et al,             )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2019 Order.

                                               February 5, 2019
